Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/205,481 COMMODE BIDET, filed 03/18/2021. Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities: Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  For example, in line 1, “is described” and “example” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,490,224 B2 to Al-Jafar.  As to claim 1, Al-Jafar disclose a bidet 48 for a commode (abstract; see figure below) comprising a sprayer 2 coupled to a bucket 46 of the portable 44 commode, a water basin 51 fluidly coupled to the sprayer; a motorized, electric 10 (see col. 4, line 8-11) pump 9, 53 disposed in the water basin to pump water from the basin to the sprayer; and a control module 67, 68 (see figure 4) to control a flow of water from the basin to the sprayer.  As to claim 2, further comprising a control housing assembly coupled to the water basin, wherein the control module is coupled to the control housing assembly (see figure 4).  As to claim 3, further comprising a level sensor disposed in the water basin to detect when a level of the water is too low to operate the pump (106; see col. 4, lines 61-62).  As to claim 4, further comprising a power source (see col. 4, line 27).  As to claim 5, wherein the power source includes a battery (106; see col. 4, lines 59-60).  As to claim 8, wherein the control module includes a switch to turn the motorized pump on or off (see col. 4., lines 32-37).  As to claim 9, the control module includes an incremental .


    PNG
    media_image1.png
    528
    458
    media_image1.png
    Greyscale

Claim(s) 12, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG 2012/0297529 A1 to Bowcutt.  Bowcutt discloses (see figure below para 0022-0028) sprayer for a portable bidet comprising a clip 130, 150, 160 (see para 0033) to attach the sprayer to an edge of a bucket of a portable commode 170; and a sprayer wand 120 extending into the bucket of the portable commode, the sprayer wand having an outlet 124 for water. As to claim 15, including a quick connector 130,128, 118 (see para 0027-0032) to couple the sprayer wand to the sprayer. As to claim 16, the sprayer wand is removable 125 from the sprayer. As to claim 18, further including an adjuster to adjust a position .

    PNG
    media_image2.png
    467
    628
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Jafar as applied to claim 1 above.  Al-Jafar discloses all .
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowcutt as applied to claim 1 above.  Bowcutt discloses all of the limitations of the invention including fastening mechanisms (see para 0022-0032) to attach the sprayer to the bucket but does not disclose the clip being an s-clip and specifically a pivot foot attached to the sprayer wand; however, the claims would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because the substitution of one known fastening mechanism for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention
Claims 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowcutt as applied to claim 1 above a further in view of PG 2015/0313424 A1 to Mas Lara.  Bowcutt discloses all the limitations of the invention including the sprayer wand being removable and various connecting .


    PNG
    media_image3.png
    473
    721
    media_image3.png
    Greyscale




Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Patent 10,076,215 B1 to Quay et al is directed to the state of the art as a teaching of a portable bidet seat.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        













Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."